Exhibit 10.1



VIPER ENERGY PARTNERS LP
5,000,000 Common Units
Representing Limited Partner Interests
UNDERWRITING AGREEMENT
June 17, 2014
BARCLAYS CAPITAL INC.
CREDIT SUISSE SECURITIES (USA) LLC
WELLS FARGO SECURITIES, LLC
As Representatives of the several
Underwriters named in Schedule I attached hereto,

c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010


c/o Wells Fargo Securities, LLC
375 Park Avenue, 4th Floor
New York, New York 10152


Ladies and Gentlemen:
Viper Energy Partners LP, a Delaware limited partnership (the “Partnership”),
proposes to sell 5,000,000 common units (the “Firm Units”) representing limited
partner interests in the Partnership (the “Common Units”) to the underwriters
(the “Underwriters”) named in Schedule I attached to this agreement (this
“Agreement”). In addition, the Partnership proposes to grant to the Underwriters
an option to purchase up to 750,000 Common Units on the terms set forth in
Section 2 to cover over-allotments, if any (the “Option Units”). The Firm Units
and the Option Units, if purchased, are hereinafter collectively called the
“Units.” This Agreement is to confirm the agreement concerning the purchase of
the Units from the Partnership by the Underwriters.
It is understood and agreed by all parties hereto that the Partnership was
formed to own, acquire and exploit oil and natural gas properties in North
America, and that the Partnership’s initial assets consist of mineral interests
(the “Mineral Interests”) underlying certain oil and natural gas properties in
Midland County, Texas through its 100% ownership interest in Viper Energy
Partners LLC, a Delaware limited liability company (“OpCo”).




--------------------------------------------------------------------------------




It is further understood and agreed to by the parties hereto that prior to the
date hereof the following transactions (the “Prior Transactions”) occurred:
(a)Diamondback Energy, Inc., a Delaware corporation (the “Sponsor”) formed Viper
Energy Partners GP LLC, a Delaware limited liability company and the general
partner of the Partnership (the “General Partner”) and entered into the Limited
Liability Company Agreement of the General Partner (as it may be amended from
time to time, the “General Partner LLC Agreement”); and
(b)The General Partner and the Sponsor formed the Partnership in exchange for a
non-economic general partner interest and a 100% limited partner interest in the
Partnership, respectively.
It is further understood and agreed to by the parties hereto that the following
additional transactions (the “Closing Transactions”) will occur at or prior to
the closing of the offering of the Firm Units on the Initial Delivery Date (as
hereinafter defined):
(a)The Sponsor, OpCo, the General Partner and the Partnership will enter into a
Contribution Agreement (the “Contribution Agreement”), pursuant to which, among
other things, the Sponsor will convey a subordinated note issued by OpCo for the
principal sum of $440 million (the “Subordinated Note”) to OpCo and a 100%
limited liability company interest in OpCo to the Partnership in exchange for
(i) 71,200,000 Common Units in the Partnership, as such number of Common Units
may be adjusted pursuant to the Contribution Agreement (the “Sponsor Units”),
(ii) the right to receive additional Common Units to the extent the
Underwriters’ option to purchase the Option Units is not exercised in full and
the proceeds from any issuance of Option Units to the Underwriters and (iii) the
right to receive the net proceeds of the offering of the Firm Units, net of
estimated expenses and the Underwriters’ discount.
(b)The Sponsor and the General Partner will enter into the First Amended and
Restated Agreement of Limited Partnership of the Partnership (as it may be
amended from time to time, the “Partnership Agreement”);
(c)The Sponsor and the Partnership will enter into a registration rights
agreement (the “Registration Rights Agreement”), which will require the
Partnership to file a registration statement to register the Common Units issued
to the Sponsor and will include provisions dealing with holdback agreements,
indemnification and contribution and allocation of expenses;
(d)The Partnership, the General Partner and Wexford Capital LP, a Delaware
limited partnership (“Wexford”) will enter into an advisory services agreement
(the “Advisory Services Agreement”), pursuant to which, among other things,
Wexford will provide the Partnership and the General Partner with general
financial and strategic advisory services related to the Partnership’s business
in return for an annual fee plus reasonable out-of-pocket expenses;
(e)The Partnership will enter into a tax sharing agreement with the Sponsor,
pursuant to which, the Partnership will reimburse the Sponsor for its share of
state and local

2





--------------------------------------------------------------------------------




income and other taxes borne by the Sponsor as a result of the Partnership’s
results being included in a combined or consolidated tax return filed by the
Sponsor with respect to taxable periods including or beginning on the closing
date of the Offering (defined below);
(f)OpCo and Diamondback E&P LLC, a wholly owned subsidiary of the Sponsor, will
terminate the shared services agreement, dated September 19, 2013, under which
Diamondback E&P LLC provides consulting and administrative services to OpCo;
(g)The Sponsor will (i) enter into a First Amendment to its Second Amended and
Restated Credit Agreement, dated as of November 1, 2013, among the Sponsor as
the parent guarantor, Diamondback O&G LLC as borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
administrative agent (as so amended, the “Sponsor Credit Agreement”) and (ii)
designate the Partnership Entities (as defined below) as “Unrestricted
Subsidiaries” under the Sponsor Credit Agreement;
(h)The Sponsor will designate the Partnership Entities as “Unrestricted
Subsidiaries” under the Indenture, dated as of September 18, 2013, among the
Sponsor, the guarantors parties thereto, and Wells Fargo Bank, National
Association, as trustee, relating to the Sponsor’s 7.625% Senior Notes due 2021;
and
(i)The public offering of the Firm Units contemplated hereby (the “Offering”)
will be consummated.
The Prior Transactions and the Closing Transactions are collectively referred to
herein as the “Transactions.” As used herein, (i) “Transaction Agreements”
means, collectively, the Contribution Agreement, the Registration Rights
Agreement, the Advisory Services Agreement and the Tax Sharing Agreement and
(ii) the “Organizational Agreements” means, collectively, the Partnership
Agreement, the General Partner LLC Agreement and the limited liability company
agreement of OpCo. The Organizational Agreements and the Transaction Agreements
are collectively called the “Operative Agreements.”
The Partnership, the General Partner, OpCo and the Sponsor are collectively
called the “Partnership Parties.” The Partnership, the General Partner and OpCo
are collectively called the “Partnership Entities.”
1.Representations, Warranties and Agreements of the Partnership Parties. The
Partnership Parties, jointly and severally, represent, warrant and agree that:
(a)A registration statement on Form S-1 (File No. 333-195769) relating to the
Units has (i) been prepared by the Partnership in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder; (ii) been filed with the Commission under the
Securities Act; and (iii) become effective under the Securities Act. Copies of
such registration statement and any amendment thereto have been delivered by the
Partnership to you as the representatives (the “Representatives”) of the
Underwriters. As used in this Agreement:

3





--------------------------------------------------------------------------------




(i)    “Applicable Time” means 4:45 p.m. (New York City time) on June 17, 2014;
(ii)    “Effective Date” means the date and time as of which such registration
statement, or the most recent post-effective amendment thereto, if any, was
declared effective by the Commission;
(iii)    “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 433 under the Securities Act);
(iv)    “Preliminary Prospectus” means any preliminary prospectus relating to
the Units included in such registration statement or filed with the Commission
pursuant to Rule 424(b) under the Securities Act;
(v)    “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with the information included in
Schedule II hereto and each Issuer Free Writing Prospectus filed or used by the
Partnership on or before the Applicable Time, other than a road show that is an
Issuer Free Writing Prospectus but is not required to be filed under Rule 433
under the Securities Act;
(vi)    “Prospectus” means the final prospectus relating to the Units, as filed
with the Commission pursuant to Rule 424(b) under the Securities Act; and
(vii)    “Registration Statement” means such registration statement, as amended
as of the Effective Date, including any Preliminary Prospectus or the
Prospectus, all exhibits to such registration statement and including the
information deemed by virtue of Rule 430A under the Securities Act to be part of
such registration statement as of the Effective Date.
(viii)    “Testing-the-Waters Communication” means any oral or written
communication with potential investors undertaken in reliance on Section 5(d) of
the Securities Act.
(ix)    “Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.
Any reference to the “most recent Preliminary Prospectus” shall be deemed to
refer to the latest Preliminary Prospectus included in the Registration
Statement or filed pursuant to Rule 424(b) under the Securities Act prior to or
on the date hereof. Any reference herein to the term “Registration Statement”
shall be deemed to include any abbreviated registration statement to register
additional Common Units under Rule 462(b) under the Securities Act (the “Rule
462(b) Registration Statement”). The Commission has not issued any order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending the effectiveness of the Registration Statement, and no proceeding
or examination for such purpose has been instituted or threatened by the
Commission.

4





--------------------------------------------------------------------------------




(b)From the time of initial confidential submission of the Registration
Statement to the Commission through the date hereof, the Partnership has been
and will be an “emerging growth company,” as defined in Section 2(a) of the
Securities Act (an “Emerging Growth Company”).
(c)The Partnership (i) has not engaged in any Testing-the-Waters Communication
and (ii) has not authorized anyone to engage in Testing-the-Waters
Communications.
(d)The Partnership was not at the time of initial filing of the Registration
Statement and at the earliest time thereafter that the Partnership or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the Securities Act) of the Units, is not on the date hereof and
will not be on the applicable Delivery Date, an “ineligible issuer” (as defined
in Rule 405 under the Securities Act).
(e)The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the applicable Delivery Date, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act
and the rules and regulations thereunder. The most recent Preliminary Prospectus
conformed, and the Prospectus will conform, in all material respects when filed
with the Commission pursuant to Rule 424(b) under the Securities Act and on the
applicable Delivery Date to the requirements of the Securities Act and the rules
and regulations thereunder.
(f)The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Partnership through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 8(e).
(g)The Prospectus will not, as of its date or as of the applicable Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Prospectus
in reliance upon and in conformity with written information furnished to the
Partnership through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information is specified in Section
8(e).
(h)The Pricing Disclosure Package did not, as of the Applicable Time, contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that no representation or warranty is
made as to information contained in or omitted from the Pricing Disclosure
Package in reliance upon and in conformity with written information furnished to
the Partnership through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information is specified in Section
8(e).

5





--------------------------------------------------------------------------------




(i)Each Issuer Free Writing Prospectus listed in Schedule III hereto, when taken
together with the Pricing Disclosure Package, did not, as of the Applicable
Time, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from such Issuer Free
Writing Prospectus listed in Schedule III hereto in reliance upon and in
conformity with written information furnished to the Partnership through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 8(e).
(j)Each Issuer Free Writing Prospectus conformed or will conform in all material
respects to the requirements of the Securities Act and the rules and regulations
thereunder on the date of first use, and the Partnership has complied with all
prospectus delivery and any filing requirements applicable to such Issuer Free
Writing Prospectus pursuant to the Securities Act and rules and regulations
thereunder. The Partnership has not made any offer relating to the Units that
would constitute an Issuer Free Writing Prospectus without the prior written
consent of the Representatives. The Partnership has retained in accordance with
the Securities Act and the rules and regulations thereunder all Issuer Free
Writing Prospectuses that were not required to be filed pursuant to the
Securities Act and the rules and regulations thereunder. The Partnership has
taken all actions necessary so that any “road show” (as defined in Rule 433
under the Securities Act) in connection with the offering of the Units will not
be required to be filed pursuant to the Securities Act and the rules and
regulations thereunder.
(k)Each of the statements made by the Partnership in the Registration Statement
and the Pricing Disclosure Package and to be made in the Prospectus (and any
supplements thereto) within the coverage of Rule 175(b) under the Securities
Act, including (but not limited to) any statements with respect to projected
results of operations, estimated cash available for distribution and future cash
distributions of the Partnership, and any statements made in support thereof or
related thereto under the heading “Cash Distribution Policy and Restrictions on
Distributions” or the anticipated ratio of taxable income to distributions, was
made or will be made with a reasonable basis and in good faith.
(l)Each of the Partnership Parties has been duly organized, is validly existing
and in good standing as a limited partnership, limited liability company or
corporation under the laws of its jurisdiction of organization with power and
authority to own and/or lease its properties and conduct its business as
described in the Pricing Disclosure Package; and each of the Partnership Parties
is duly qualified to do business as a foreign limited partnership, limited
liability company or corporation, in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to so qualify or to be in good
standing in such other jurisdictions would not reasonably be expected to,
individually or in the aggregate, (i) result in a material adverse effect on the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Partnership Entities taken as a whole (a “Material Adverse
Effect”), or (ii) materially impair the ability of any of the Partnership
Entities to consummate the Closing Transactions or any other transactions
provided for in this Agreement or the Operative Agreements.

6





--------------------------------------------------------------------------------




(m)The General Partner has, and at each Delivery Date will have, full limited
liability company power and authority to serve as general partner of the
Partnership in all material respects as disclosed in the Registration Statement
and the most recent Preliminary Prospectus.
(n)The Sponsor owns a 100% membership interest in the General Partner; such
membership interest has been duly authorized and validly issued in accordance
with the General Partner LLC Agreement, and the Sponsor has no obligation to
make further payments for the purchase of such membership interest; and, after
giving effect to the Closing Transactions, the Sponsor will own such membership
interest free and clear of all liens, encumbrances, security interests,
equities, charges or claims (“Liens”), except for restrictions on
transferability contained in the General Partner LLC Agreement or as described
in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, if any.
(o)After giving effect to the Closing Transactions, the Partnership’s only
“significant” subsidiary, as defined in Rule 1-02 of Regulation S-X will be
OpCo. All of the limited liability company interests in OpCo have been duly
authorized and validly issued in accordance with the limited liability company
agreement of OpCo, and the Partnership has no obligation to make further
payments for the purchase of such membership interest; and, after giving effect
to the Closing Transactions, the Partnership will own such membership interest
in OpCo free and clear of all Liens; except for restrictions on transferability
contained in the General Partner LLC Agreement or as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus, if
any.
(p)The General Partner is, and at each applicable Delivery Date, after giving
effect to the Closing Transactions, will be, the sole general partner of the
Partnership, with a non-economic general partner interest in the Partnership;
such general partner interest has been, and on each Delivery Date, after giving
effect to the Closing Transactions, will be, duly authorized and validly issued
in accordance with the Partnership Agreement, and the General Partner has no
obligation to make further payments for the purchase of such general partner
interest; and, after giving effect to the Closing Transactions, the General
Partner will own such general partner interest free and clear of all Liens,
except for restrictions on transferability contained in the Partnership
Agreement or as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, if any.
(q)Assuming no purchase by the Underwriters of any Option Units, at each
applicable Delivery Date, after giving effect to the Closing Transactions, the
Sponsor will own all of the Sponsor Units; the Sponsor Units will have been duly
authorized and validly issued in accordance with the Partnership Agreement, and
the Sponsor has no obligation to make further payments for the purchase of such
Sponsor Units; and, after giving effect to the Closing Transactions, the Sponsor
will own all of the Sponsor Units free and clear of all Liens, except for
restrictions on transferability contained in the Partnership Agreement or as
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, if any.
(r)At each applicable Delivery Date, the Units to be sold by the Partnership and
the limited partner interests represented thereby will have been duly authorized
in accordance with the Partnership Agreement and, when issued and delivered to
the Underwriters against payment therefor in accordance with this Agreement,
will have been validly issued; the unitholders purchasing such Units do not have
any obligation to make further payments for the purchase of such Units. Other

7





--------------------------------------------------------------------------------




than the Sponsor Units and any limited partner interests issued pursuant to the
long-term incentive plan of the General Partner (the “LTIP”) as described in the
Registration Statement and the most recent Preliminary Prospectus, the Units
will be the only limited partner interests of the Partnership issued or
outstanding at the Initial Delivery Date and at each Option Unit Delivery Date,
as applicable.
(s)The Units, when issued and delivered in accordance with the terms of the
Partnership Agreement and this Agreement against payment therefor as provided
therein and herein, and the Sponsor Units, when issued and delivered in
accordance with the terms of the Partnership Agreement and the Contribution
Agreement, will conform in all material respects to the description thereof
contained in the Registration Statement and the Pricing Disclosure Package and
to be contained in the Prospectus.
(t)Except as described in the Registration Statement and the most recent
Preliminary Prospectus, there are no profits interests, options, warrants,
preemptive rights, rights of first refusal or other rights to subscribe for or
to purchase, nor any restriction upon the voting or transfer of, any equity
securities of any of the Partnership Entities, in each case pursuant to the
Organizational Agreement of any such Partnership Entity, the certificates of
limited partnership or formation or any other organizational documents of any
such Partnership Entity or any other agreement or other instrument to which any
such Partnership Entity is a party or by which any such Partnership Entity may
be bound. Except for such rights that have been waived or as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
neither the filing of the Registration Statement nor the offering or sale of the
Units as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any Common Units or other securities of the Partnership.
(u)Each of the Partnership Parties has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement. The
Partnership has all requisite limited partnership power and authority to issue,
sell and deliver (i) the Units in accordance with and upon the terms and
conditions set forth in this Agreement, the Partnership Agreement, the
Registration Statement and the most recent Preliminary Prospectus and (ii) the
Sponsor Units in accordance with and upon the terms and conditions set forth in
the Partnership Agreement and the Contribution Agreement. At each Delivery Date,
all limited partnership or limited liability company action, as the case may be,
required to be taken by any of the Partnership Entities or any of their
respective unitholders, members or partners or stockholders for the
authorization, issuance, sale and delivery of the Units, the Sponsor Units, the
execution and delivery of the Operative Agreements and the consummation of any
other transactions contemplated by this Agreement, shall have been validly
taken.
(v)This Agreement has been duly and validly authorized, executed and delivered
by each of the Partnership Parties.
(w)The statements in the Registration Statement and Pricing Disclosure Package
under the captions “Description of Our Common Units” and “Material U.S. Federal
Income Tax Consequences,” insofar as they purport to summarize the provisions of
the legal matters and documents referred to therein, are accurate summaries in
all material respects. There are no contracts or other documents required to be
described in the Registration Statement or the most recent

8





--------------------------------------------------------------------------------




Preliminary Prospectus or filed as exhibits to the Registration Statement, that
are not described and filed as required. The statements made in the most recent
Preliminary Prospectus, insofar as they purport to constitute summaries of the
terms of the contracts and other documents described and filed, constitute
accurate summaries of the terms of such contracts and documents in all material
respects.
(x)The Units have been approved for listing on The NASDAQ Global Market, subject
to notice of issuance.
(y)The Partnership has not distributed and, prior to the later to occur of any
Delivery Date and completion of the distribution of the Units, will not
distribute any offering material in connection with the offering and sale of the
Units other than any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus to which the Representatives have consented in accordance
with Section 5(a)(vi), any press release or other announcement permitted by Rule
134 or Rule 135 under the Securities Act and, in connection with the Directed
Unit Program described in Section 3, the enrollment materials prepared by
Barclays Capital Inc. on behalf of the Partnership.
(z)No consent, approval, authorization, or order of, or filing or registration
with any governmental agency or body or any court having jurisdiction over any
of the Partnership Entities or any of their properties or assets is required to
be obtained or made by the Partnership for the consummation of the transactions
contemplated by this Agreement in connection with the sale of the Units, except
such as (i) have been obtained or made, (ii) may be required under state
securities laws, the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or by the Financial Industry Regulatory Authority
(“FINRA”) and (iii) the absence or omission of which would not reasonably be
expected to materially impair the ability of any of the Partnership Entities to
consummate the Closing Transactions or any other transactions provided for in
this Agreement or the Operative Agreements.
(aa)Except as disclosed in the Pricing Disclosure Package, after giving effect
to the Closing Transactions, each of the Partnership Entities will have (i) good
and defensible title to all of the interests in oil and gas properties,
including the Mineral Interests, underlying its estimates of its net proved
reserves contained in the Pricing Disclosure Package and (ii) good and
marketable title to all other real and personal property reflected in the
Pricing Disclosure Package as assets owned by it, in each case free and clear of
all liens, encumbrances and defects except such as (x) are described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus or (y)
do not materially affect the value of the properties of the Partnership Entities
and do not interfere in any material respect with the use made or proposed to be
made of such properties by the Partnership Entities.
(bb)Each of the Partnership Entities has, and after giving effect to the
contributions pursuant to the Contribution Agreement, will have, such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable it to conduct its business in the
manner described in the Pricing Disclosure Package, subject to qualifications as
may be set forth in the Pricing Disclosure Package, except where failure to have
such rights-of-way would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

9





--------------------------------------------------------------------------------




(cc)Ryder Scott Company, L.P., a reserve engineer that prepared a reserve report
on estimated net proved oil and natural gas reserves with respect to the Mineral
Interests held by OpCo, as of December 31, 2013 was, as of the date of
preparation of such reserve report, and is, as of the date hereof, an
independent petroleum engineer with respect to the Partnership Entities.
(dd)The information contained in the Pricing Disclosure Package regarding
estimated proved reserves is based upon the reserve report prepared by Ryder
Scott Company, L.P. The information provided to Ryder Scott Company, L.P. by the
Partnership Entities, including, without limitation, information as to
production, costs of operation and development, current prices for production,
agreements relating to current and future operations and sales of production,
was true and correct in all material respects on the dates the report was made.
Such information was provided to Ryder Scott Company, L.P. in accordance with
all customary industry practices.
(ee)The reserve report prepared by Ryder Scott Company, L.P. setting forth the
estimated proved reserves with respect to the Mineral Interests held by OpCo
accurately reflects in all material respects the ownership interests of OpCo in
the properties therein. Other than normal production of reserves, intervening
market commodity price fluctuations, fluctuations in demand for such products,
adverse weather conditions, unavailability or increased costs of rigs,
equipment, supplies or personnel, the timing of third party operations and other
facts, in each case in the ordinary course of business, and except as disclosed
in the Pricing Disclosure Package, none of the Partnership Parties is aware of
any facts or circumstances that would result in a material adverse change in the
aggregate net reserves as described in the Pricing Disclosure Package and the
reserve report; and estimates of such reserves as described in the Pricing
Disclosure Package and reflected in the reserve report comply in all material
respects with the applicable requirements of Regulation S-X and Subpart 1200 of
Regulation S-K under the Securities Act.
(ff)The execution, delivery and performance of this Agreement, and the issuance
and sale of the Units after giving effect to the Closing Transactions will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Partnership Entities pursuant to
(i) the Organizational Agreements, the certificates of limited partnership or
formation or any other organizational document of any Partnership Entity, (ii)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Partnership Entities or
any of their respective properties, or (iii) any agreement or instrument to
which the Partnership Entities is a party or by which the Partnership Entities
are bound or to which any of the properties of the Partnership Entities is
subject, except in the case of clauses (ii) and (iii), for any breaches,
violations, defaults, liens, charges or encumbrances, which, individually or in
the aggregate, would not result in a Material Adverse Effect.
(gg)None of the Partnership Entities (i) is in violation of its respective
charter, limited partnership agreement, limited liability company agreement or
similar organizational documents, (ii) is in default (or with the giving of
notice or lapse of time would be in default) under any existing obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject or (iii) is in violation of any statute

10





--------------------------------------------------------------------------------




or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over it or its property or assets, except in the case of
clauses (ii) and (iii), to the extent any such violation or default would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.
(hh)The Partnership Entities possess all adequate certificates, authorizations,
franchises, licenses and permits issued by appropriate federal, state, local or
foreign regulatory bodies (collectively, “Licenses”) necessary or material to
the conduct of the business now conducted or proposed in the Pricing Disclosure
Package to be conducted by them, except where the failure to have obtained the
same would not reasonably be expected to result in a Material Adverse Effect.
The Partnership Entities are in compliance with the terms and conditions of all
such Licenses, except where the failure to so comply would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect, and have not received any notice of proceedings relating to the
revocation or modification of any Licenses that, if determined adversely to a
Partnership Entity, would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.
(ii)Except as disclosed in the Pricing Disclosure Package, (a)(i) none of the
Partnership Entities is in violation of, and does not have any liability under,
any federal, state, local or non-U.S. statute, law, rule, regulation, ordinance,
code, other requirement or rule of law (including common law), or decision or
order of any domestic or foreign governmental agency, governmental body or
court, relating to pollution, to the use, handling, transportation, treatment,
storage, discharge, disposal or release of Hazardous Substances (as defined
below), to the protection or restoration of the environment or natural
resources, to health and safety including as such relates to exposure to
Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”), (ii) to the knowledge of the Partnership Parties, none of
the Partnership Entities own, occupy, operate or use any real property
contaminated with Hazardous Substances, (iii) none of the Partnership Entities
is conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances in the environment, (iv)
to the knowledge of the Partnership Parties, none of the Partnership Entities is
liable or allegedly liable for any release or threatened release of Hazardous
Substances, including at any off-site treatment, storage or disposal site,
(v) none of the Partnership Entities is subject to any pending, or to the
Partnership Parties’ knowledge threatened, claim by any governmental agency or
governmental body or person arising under Environmental Laws or relating to
Hazardous Substances, and (vi) the Partnership Entities have received and are in
compliance with all, and have no liability under any, permits, licenses,
authorizations, identification numbers or other approvals required under
applicable Environmental Laws to conduct their business, except in each case
covered by clauses (i) – (vi) such as would not, individually or in the
aggregate, result in a Material Adverse Effect; (b) to the knowledge of the
Partnership Parties there are no facts or circumstances that would reasonably be
expected to result in a violation of, liability under, or claim pursuant to any
Environmental Law that would result in a Material Adverse Effect; and (c) in the
ordinary course of its business, the Partnership Entities periodically evaluate
the effect, including associated costs and liabilities, of Environmental Laws on
the business, properties, results of operations and financial condition of the
Partnership, and, on the basis of such evaluation, the Partnership Entities have
reasonably concluded that such Environmental Laws will not, individually or in
the aggregate, result in a Material Adverse Effect.

11





--------------------------------------------------------------------------------




For purposes of this subsection “Hazardous Substances” means (A) petroleum and
petroleum products, by-products or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and mold, and (B) any
other chemical, material or substance defined or regulated as toxic or hazardous
or as a pollutant, contaminant or waste under Environmental Laws.
(jj)None of the Partnership Entities has taken, directly or indirectly, any
action that is designed to or that has constituted or that would reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Partnership to facilitate the sale or resale of the Units.
(kk)The Partnership has not sold or issued any securities that would be
integrated with the offering of the Units contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.
(ll)Except as disclosed in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Partnership and any person
that would give rise to a valid claim against the Partnership or any Underwriter
for a brokerage commission, finder’s fee or other like payment in connection
with the offering and sale of the Units.
(mm)Any third-party statistical and market-related data included in a
Registration Statement, a Prospectus or the Pricing Disclosure Package are based
on or derived from sources that the Partnership believes to be reliable and
accurate in all material respects.
(nn)Except as set forth in the Pricing Disclosure Package, the Partnership
Entities and the Board of Directors of the General Partner (the “Board”) are in
compliance with all applicable provisions of the Sarbanes-Oxley Act of 2002, the
Exchange Act and the rules of the NASDAQ Global Market (the “NASDAQ Rules”). The
Partnership maintains a system of internal controls, including, but not limited
to, disclosure controls and procedures and internal controls over accounting
matters and financial reporting (collectively, “Internal Controls”) that comply
with the applicable provisions of the Exchange Act and the rules and regulations
thereunder and the NASDAQ Rules and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles (“GAAP”) and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Internal Controls are, or
upon consummation of the offering of the Units will be, overseen by the Audit
Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules. The Partnership has not publicly disclosed or reported to the Audit
Committee of the Board or the Board, and within the next 135 days the
Partnership does not reasonably expect to publicly disclose or report to the
Audit Committee of the Board or the Board, a significant deficiency, material
weakness or fraud involving management or other employees who have a significant
role in Internal Controls, any violation of, or failure to comply with, the
applicable provisions of the Exchange Act and the rules and regulations
thereunder and the NASDAQ Rules, or any matter which, if determined adversely,
would result in a Material Adverse Effect.

12





--------------------------------------------------------------------------------




(oo)Except as disclosed in the Pricing Disclosure Package, there are no pending
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) against or affecting
the Partnership Entities or, to the knowledge of the Partnership Parties, any of
their respective properties that, if determined adversely to a Partnership
Entity, would reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect, or would materially and adversely affect
the ability of the Partnership Parties to perform their respective obligations
under this Agreement, or which are otherwise material in the context of the sale
of the Units; and no such actions, suits or proceedings (including any inquiries
or investigations by any court or governmental agency or body, domestic or
foreign) are, to the knowledge of the Partnership Parties, threatened or
contemplated.
(pp)The historical financial statements included in each Registration Statement
and the Pricing Disclosure Package present fairly in all material respects the
financial position of OpCo as of the dates shown and its statements of
operations, members’ equity and cash flows for the period from inception
(September 18, 2013) through December 31, 2013, and such financial statements
have been prepared in conformity with GAAP, applied on a consistent basis; and
the pro forma financial information included in the balance sheet of OpCo as of
March 31, 2014, included in the Pricing Disclosure Package, has been prepared in
accordance with the applicable accounting requirements of the Commission, and
the pro forma column therein reflects the proper application of adjustments,
described therein, to the corresponding historical financial statement amounts.
Grant Thornton LLP has certified the audited financial statements of OpCo
included in the Registration Statement, Pricing Disclosure Package and the
Prospectus, and is an independent registered public accounting firm with respect
to OpCo as required by the Securities Act and the applicable rules and guidance
from the Public Company Accounting Oversight Board (United States). The other
financial and statistical data included in the Registration Statement, the
Pricing Disclosure Package and the Final Prospectus present fairly, in all
material respects, the information shown therein and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Partnership Entities. The Partnership Entities do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Registration Statement, the Pricing Disclosure Package and the
Prospectus. There are no financial statements that are required to be included
in the Registration Statement, the Pricing Disclosure Package or the Prospectus
that are not included as required.
(qq)Except as disclosed in the Pricing Disclosure Package, since the end of the
period covered by the latest audited financial statements included in the
Pricing Disclosure Package, (i) there has been no change, nor any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Partnership
Entities, taken as a whole, that is material and adverse, (ii) there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
on any Common Units, (iii) there has been no material adverse change in the
Common Units, short-term indebtedness, long-term indebtedness, net current
assets or net assets of the Partnership Entities, (iv) there has been no
material transaction entered into and there is no material transaction that is
probable of being entered into by the Partnership Entities other than
transactions in the ordinary course of business and (v)

13





--------------------------------------------------------------------------------




there has been no obligation, direct or contingent, that is material to the
Partnership Entities taken as a whole, incurred by the Partnership Entities,
except obligations incurred in the ordinary course of business.
(rr)None of the Partnership Entities is, and, after giving effect to the
offering and sale of the Units and the application of the proceeds thereof as
described in the Pricing Disclosure Package, will be an “investment company” as
defined in the Investment Company Act of 1940 (the “Investment Company Act”).
(ss)No “nationally recognized statistical rating organization” as such term is
defined for purposes of Section 3(a)(62) of the Exchange Act has rated any
securities of the Partnership.
(tt)Except as disclosed in the Registration Statement and the Pricing Disclosure
Package, the Partnership Entities are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Partnership reasonably believes are adequate for the conduct of their
business. All such policies of insurance insuring the Partnership Entities are
in full force and effect. The Partnership Entities are in compliance with the
terms of such policies and instruments in all material respects; and there are
no material claims by the Partnership Entities under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. None of the Partnership Entities has any
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably expected to have a Material Adverse Effect,
except as disclosed in the Registration Statement and the Pricing Disclosure
Package.
(uu)The Partnership Entities have filed all federal, state, local and non-U.S.
tax returns that are required to be filed or have requested extensions thereof
(except in any case in which the failure so to file would not reasonably be
expected to result in a Material Adverse Effect); and, except as set forth in
the Pricing Disclosure Package, the Partnership Entities have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not reasonably be expected to, individually
or in the aggregate, result in a Material Adverse Effect.
(vv)No relationship, direct or indirect, exists between or among any of the
Partnership Entities on the one hand, and the directors, officers, unitholders,
customers or suppliers of the Partnership Entities on the other hand, which is
required to be described in the Pricing Disclosure Package which is not so
described therein. The Prospectus will contain the same description of the
matters set forth in the preceding sentence contained in the Pricing Disclosure
Package.
(ww)None of the Partnership Entities or, to the knowledge of the Partnership
Entities, any director, officer, agent, employee or other person associated with
or acting on behalf of the Partnership Entities has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of U.S.
Foreign Corrupt Practices Act of 1977; or

14





--------------------------------------------------------------------------------




(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any domestic government official, foreign official or
employee.
(xx)The operations of the Partnership Entities are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any of the Partnership Entities with respect to the Money Laundering
Laws is pending or, to the knowledge of the Partnership Entities, threatened.
(yy) None of the Partnership Entities or, to the knowledge of the Partnership
Entities, any director, officer, agent, employee or affiliate of the Partnership
Entities is (i) currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Partnership Entities will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
(zz)After giving effect to the Closing Transactions, OpCo will not be
prohibited, directly or indirectly, from paying any distributions to the
Partnership, from making any other distribution on such subsidiary’s equity
interests, from repaying to the Partnership any loans or advances to such
subsidiary from the Partnership or from transferring any of such subsidiary’s
property or assets to the Partnership or any other subsidiary of the
Partnership.
(aaa)None of the Directed Units distributed in connection with the Directed Unit
Program (each as defined in Section 3) will be offered or sold outside of the
United States. The Partnership has not offered, or caused Barclays Capital Inc.
to offer, Units to any person pursuant to the Directed Unit Program with the
specific intent to unlawfully influence (i) a customer or supplier of the
Partnership to alter the customer’s or supplier’s level or type of business with
the Partnership or (ii) a trade journalist or publication to write or publish
favorable information about the Partnership, its business or its products.
Any certificate signed by any officer of the Partnership and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Units shall be deemed a representation and warranty by the Partnership,
as to matters covered thereby, to each Underwriter.
2.    Purchase of the Units by the Underwriters. On the basis of the
representations, warranties and covenants contained in, and subject to the terms
and conditions of, this Agreement, the Partnership agrees to sell 5,000,000 Firm
Units to the several Underwriters, and each of the Underwriters, severally and
not jointly, agrees to purchase the number of Firm Units set forth opposite that
Underwriter’s name in Schedule I hereto. The respective purchase obligations of
the Underwriters with respect to the Firm Units shall be rounded among the
Underwriters to avoid fractional Common Units, as the Representatives may
determine.

15





--------------------------------------------------------------------------------




In addition, the Partnership grants to the Underwriters an option to purchase up
to 750,000 additional Option Units. Each Underwriter agrees, severally and not
jointly, to purchase the number of Option Units (subject to such adjustments to
eliminate fractional Common Units as the Representatives may determine) that
bears the same proportion to the total number of Option Units to be sold on such
Delivery Date as the number of Firm Units set forth in Schedule I hereto
opposite the name of such Underwriter bears to the total number of Firm Units.
The purchase price payable by the Underwriters for the Firm Units and any Option
Units is $24.31 per Unit.
The Partnership is not obligated to deliver any of the Firm Units or Option
Units, as applicable, to be delivered on the applicable Delivery Date, except
upon payment for all such Units to be purchased on such Delivery Date as
provided herein.
3.    Offering of Units by the Underwriters. Upon authorization by the
Representatives of the release of the Firm Units, the several Underwriters
propose to offer the Firm Units for sale upon the terms and conditions to be set
forth in the Prospectus.
It is understood that approximately 500,000 Firm Units (the “Directed Units”)
will initially be reserved by the several Underwriters for offer and sale upon
the terms and conditions to be set forth in the most recent Preliminary
Prospectus and in accordance with the rules and regulations of FINRA to
directors, officers or employees of the General Partner and its affiliates and
persons having relationships with the Partnership and its affiliates who have
heretofore delivered to Barclays Capital Inc. offers or indications of interest
to purchase Firm Units in form satisfactory to Barclays Capital Inc. (such
program, the “Directed Unit Program”) and that any allocation of such Firm Units
among such persons will be made in accordance with timely directions received by
Barclays Capital Inc. from the Partnership; provided that under no circumstances
will Barclays Capital Inc. or any Underwriter be liable to the Partnership or to
any such person for any action taken or omitted in good faith in connection with
such Directed Unit Program. It is further understood that any Directed Units not
affirmatively reconfirmed for purchase by any participant in the Directed Unit
Program by 9:00 A.M., New York City time, on the first business day following
the date hereof or otherwise are not purchased by such persons will be offered
by the Underwriters to the public upon the terms and conditions set forth in the
Prospectus.
The Partnership agrees to pay all fees and disbursements incurred by the
Underwriters in connection with the Directed Unit Program and any stamp duties
or other taxes incurred by the Underwriters in connection with the Directed Unit
Program.


4.    Delivery of and Payment for the Units. Delivery of and payment for the
Firm Units shall be made at 10:00 A.M., New York City time, on the third full
business day following the date of this Agreement or at such other date or place
as shall be determined by agreement between the Representatives and the
Partnership. This date and time are sometimes referred to as the “Initial
Delivery Date.” Delivery of the Firm Units shall be made to the Representatives
for the account of each Underwriter against payment by the several Underwriters
through the Representatives of the respective aggregate purchase prices of the
Firm Units being sold by the Partnership to or upon the order of the Partnership
by wire transfer in immediately available funds to the accounts specified

16





--------------------------------------------------------------------------------




by the Partnership. Time shall be of the essence, and delivery at the time and
place specified pursuant to this Agreement is a further condition of the
obligation of each Underwriter hereunder. The Partnership shall deliver the Firm
Units through the facilities of DTC unless the Representatives shall otherwise
instruct.
The option granted in Section 2 will expire 30 days after the date of this
Agreement and may be exercised in whole or from time to time in part by written
notice being given to the Partnership by the Representatives; provided that if
such date falls on a day that is not a business day, the option granted in
Section 2 will expire on the next succeeding business day. Such notice shall set
forth the aggregate number of Option Units as to which the option is being
exercised, the names in which the Option Units are to be registered, the
denominations in which the Option Units are to be issued and the date and time,
as determined by the Representatives, when the Option Units are to be delivered;
provided, however, that this date and time shall not be earlier than the Initial
Delivery Date nor earlier than the second business day after the date on which
the option shall have been exercised nor later than the fifth business day after
the date on which the option shall have been exercised. Each date and time any
Option Units are delivered is sometimes referred to as an “Option Units Delivery
Date,” and the Initial Delivery Date and any Option Units Delivery Date are
sometimes each referred to as a “Delivery Date.”
Delivery of the Option Units by the Partnership and payment for the Option Units
by the several Underwriters through the Representatives shall be made at
10:00 A.M., New York City time, on the date specified in the corresponding
notice described in the preceding paragraph or at such other date or place as
shall be determined by agreement between the Representatives and the
Partnership. On each Option Units Delivery Date, the Partnership shall deliver
or cause to be delivered the Option Units to the Representatives for the account
of each Underwriter against payment by the several Underwriters through the
Representatives of the aggregate purchase price of the Option Units being sold
by the Partnership to or upon the order of the Partnership by wire transfer in
immediately available funds to the accounts specified by the Partnership. Time
shall be of the essence, and delivery at the time and place specified pursuant
to this Agreement is a further condition of the obligation of each Underwriter
hereunder. The Partnership shall deliver the Option Units through the facilities
of DTC unless the Representatives shall otherwise instruct.
5.    Further Agreements.
(a)    The Partnership Parties jointly and severally covenant and agree with
each of the Underwriters:
(i)    To prepare the Prospectus in a form approved by the Representatives and
to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement; to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to the last Delivery Date except as provided herein; to advise the
Representatives, promptly after it receives notice thereof, of the time when any
amendment or supplement to the Registration Statement or the Prospectus has been
filed and to furnish the Representatives with copies thereof; to advise the
Representatives, promptly after it receives notice thereof, of the issuance by
the Commission

17





--------------------------------------------------------------------------------




of any stop order or of any order preventing or suspending the use of the
Prospectus or any Issuer Free Writing Prospectus, of the suspension of the
qualification of the Units for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding or examination for any such purpose
or of any request by the Commission for the amending or supplementing of the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus or
for additional information; and, in the event of the issuance of any stop order
or of any order preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus or suspending any such qualification, to use promptly
their best efforts to obtain its withdrawal.
(ii)    To furnish promptly to each of the Representatives and to counsel for
the Underwriters a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith.
(iii)    To deliver promptly to the Representatives such number of the following
documents as the Representatives shall reasonably request: (A) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement),
(B) each Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus, and (C) each Issuer Free Writing Prospectus; and, if the delivery of
a prospectus is required at any time after the date hereof in connection with
the offering or sale of the Units or any other securities relating thereto and
if at such time any event shall have occurred as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary to amend or supplement the Prospectus in order to
comply with the Securities Act, to notify the Representatives and, upon their
request, to file such document and to prepare and furnish without charge to each
Underwriter and to any dealer in securities as many copies as the
Representatives may from time to time reasonably request of an amended or
supplemented Prospectus that will correct such statement or omission or effect
such compliance.
(iv)    To file promptly with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the judgment of the
Partnership or the Representatives, be required by the Securities Act or
requested by the Commission.
(v)    Prior to filing with the Commission any amendment or supplement to the
Registration Statement or the Prospectus, to furnish a copy thereof to the
Representatives and counsel for the Underwriters and obtain the consent of the
Representatives to the filing.
(vi)    Not to make any offer relating to the Units that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representatives.

18





--------------------------------------------------------------------------------




(vii)    To comply with all applicable requirements of Rule 433 under the
Securities Act with respect to any Issuer Free Writing Prospectus. If at any
time after the date hereof any event shall have occurred as a result of which
any Issuer Free Writing Prospectus, as then amended or supplemented, would
conflict with the information in the Registration Statement, the most recent
Preliminary Prospectus or the Prospectus or would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus, to notify the Representatives
and, upon their request, to file such document and to prepare and furnish
without charge to each Underwriter as many copies as the Representatives may
from time to time reasonably request of an amended or supplemented Issuer Free
Writing Prospectus that will correct such conflict, statement or omission or
effect such compliance.
(viii)    As soon as practicable after the Effective Date (it being understood
that the Partnership shall have until at least 410 days or, if the fourth
quarter following the fiscal quarter that includes the Effective Date is the
last fiscal quarter of the Partnership’s fiscal year, 455 days after the end of
the Partnership’s current fiscal quarter), to make generally available to the
Partnership’s security holders and to deliver to the Representatives an earnings
statement of the Partnership (which need not be audited) complying with Section
11(a) of the Securities Act and the rules and regulations thereunder (including,
at the option of the Partnership, Rule 158).
(ix)    Promptly from time to time to take such action as the Representatives
may reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Units; provided that in connection therewith
the Partnership shall not be required to (i) qualify as a foreign entity in any
jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.
(x)    For a period commencing on the date hereof and ending on the 180th day
after the date of the Prospectus (the “Lock-Up Period”), not to, directly or
indirectly, (A) offer for sale, sell, pledge, or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Common
Units or securities convertible into or exercisable or exchangeable for Common
Units (other than the Units, Common Units issued pursuant to the Contribution
Agreement or Common Units issued pursuant to employee benefit plans, qualified
option plans or other employee compensation plans existing on the date hereof),
(B) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Common Units, whether any such transaction described in clause (A) or
(B) above is to be settled by delivery of Common Units or other securities, in
cash or otherwise, (C) file or cause to be filed a

19





--------------------------------------------------------------------------------




registration statement, including any amendments thereto, with respect to the
registration of any Common Units or securities convertible, exercisable or
exchangeable into Common Units or any other securities of the Partnership (other
than any registration statement on Form S-8), or (D) publicly disclose the
intention to do any of the foregoing, in each case without the prior written
consent of Barclays Capital Inc., on behalf of the Underwriters, and to cause
each officer and director of the General Partner and unitholder of the
Partnership set forth on Schedule IV hereto to furnish to the Representatives,
prior to the Initial Delivery Date, a letter or letters, substantially in the
form of Exhibit A hereto (the “Lock-Up Agreements”).
(xi)    To apply the net proceeds from the sale of the Units being sold by the
Partnership substantially in accordance with the description as set forth in the
Prospectus under the caption “Use of Proceeds.”
(xii)    To file with the Commission such information on Form 10-Q or Form 10-K
as may be required by Rule 463 under the Securities Act.
(xiii)    If the Partnership elects to rely upon Rule 462(b) under the
Securities Act, the Partnership shall file a Rule 462(b) Registration Statement
with the Commission in compliance with Rule 462(b) under the Securities Act by
10:00 P.M., Washington, D.C. time, on the date of this Agreement, and the
Partnership shall at the time of filing pay the Commission the filing fee for
the Rule 462(b) Registration Statement.
(xiv)    In connection with the Directed Unit Program, to ensure that the
Directed Units will be restricted from sale, transfer, assignment, pledge or
hypothecation to the same extent as sales and dispositions of Common Units by
the Partnership are restricted pursuant to Section 5(a)(x), and Barclays Capital
Inc. will notify the Partnership as to which Directed Unit Participants will
need to be so restricted. At the request of Barclays Capital Inc., the
Partnership will direct the transfer agent to place stop transfer restrictions
upon such securities for such period of time as is consistent with Section
5(a)(x).
(xv)    The Partnership will promptly notify the Representatives if the
Partnership ceases to be an Emerging Growth Company at any time prior to the
later of (A) the time when a prospectus relating to the offering or sale of the
Units or any other securities relating thereto is not required by the Securities
Act to be delivered (whether physically or through compliance with Rule 172
under the Securities Act or any similar rule) and (B) completion of the Lock-Up
Period.
(xvi)    The Partnership and its affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
would be expected to cause or result in the stabilization or manipulation of the
price of any security of the Partnership in connection with the offering of the
Units.

20





--------------------------------------------------------------------------------




(xvii)    The Partnership will do and perform all things required or necessary
to be done and performed under this Agreement by it prior to each Delivery Date,
and to satisfy all conditions precedent to the Underwriters’ obligations
hereunder to purchase the Units.
(b)    Each Underwriter severally agrees that such Underwriter shall not include
any “issuer information” (as defined in Rule 433 under the Securities Act) in
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
used or referred to by such Underwriter without the prior consent of the
Partnership (any such issuer information with respect to whose use the
Partnership has given its consent, “Permitted Issuer Information”); provided
that (i) no such consent shall be required with respect to any such issuer
information contained in any document filed by the Partnership with the
Commission prior to the use of such free writing prospectus, and (ii) “issuer
information,” as used in this Section 5(b), shall not be deemed to include
information prepared by or on behalf of such Underwriter on the basis of or
derived from issuer information.
6.    Expenses. The Partnership agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all expenses, costs, fees and taxes incident to and in connection with
(a) the authorization, issuance, sale and delivery of the Units and any stamp
duties or other taxes payable in that connection, and the preparation and
printing of certificates for the Units; (b) the preparation, printing and filing
under the Securities Act of the Registration Statement (including any exhibits
thereto), any Preliminary Prospectus, the Prospectus, any Issuer Free Writing
Prospectus, any Written Testing-the-Waters Communication, and any amendment or
supplement thereto; (c) the distribution of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus, any Written Testing-the-Waters
Communication, and any amendment or supplement thereto, all as provided in this
Agreement; (d) the production and distribution of this Agreement, and any
supplementary agreement among the Underwriters, and any other related documents
in connection with the offering, purchase, sale and delivery of the Units; (e)
any required review by FINRA of the terms of sale of the Units (including
related fees and expenses of counsel to the Underwriters in an amount that is
not greater than $20,000); (f) the listing of the Units on The NASDAQ Global
Market; (g) the qualification of the Units under the securities laws of the
several jurisdictions as provided in Section 5(a)(ix) and the preparation,
printing and distribution of a Blue Sky Memorandum (including related fees and
expenses of counsel to the Underwriters); (h) the preparation, printing and
distribution of one or more versions of the Preliminary Prospectus and the
Prospectus for distribution in Canada, including in the form of a Canadian
“wrapper” (including related fees and expenses of Canadian counsel to the
Underwriters); (i) the offer and sale of Units by the Underwriters in connection
with the Directed Unit Program, including the fees and disbursements of counsel
to the Underwriters related thereto, the costs and expenses of preparation,
printing and distribution of the Directed Unit Program material and all stamp
duties or other taxes incurred by the Underwriters in connection with the
Directed Unit Program; (j) the investor presentations on any “road show” or any
Testing-the-Waters Communication, undertaken in connection with the marketing of
the Units, including, without limitation, expenses associated with any
electronic road show, travel and lodging expenses of the representatives and
officers of the Partnership; provided, however, that the Underwriters will pay
for 50% of the cost of any aircraft chartered in connection with the road show,
except for flights on which there is no representative of the Representatives;
and (k) all other costs and expenses incident to the performance of the

21





--------------------------------------------------------------------------------




obligations of the Partnership under this Agreement; provided that, except as
provided in this Section 6 and in Section 11, the Underwriters shall pay their
own costs and expenses, including the costs and expenses of their counsel, any
transfer taxes on the Units which they may sell, the expenses of advertising any
offering of the Units made by the Underwriters and the transportation and other
expenses incurred by the Underwriters on their own behalf in connection with
presentations to prospective purchasers of the Units.  
7.    Conditions of Underwriters’ Obligations. The respective obligations of the
Underwriters hereunder are subject to the accuracy, when made and on each
Delivery Date, of the representations and warranties of the Partnership Parties
contained herein, to the performance by the Partnership Parties of their
respective obligations hereunder, and to each of the following additional terms
and conditions:
(a)    The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a)(i). The Partnership shall have complied with all
filing requirements applicable to any Issuer Free Writing Prospectus used or
referred to after the date hereof; no stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of the Prospectus
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
or examination for such purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with. If the Partnership has elected to rely upon Rule 462(b)
under the Securities Act, the Rule 462(b) Registration Statement shall have
become effective by 10:00 P.M., Washington, D.C. time, on the date of this
Agreement.
(b)    No Underwriter shall have discovered and disclosed to the Partnership on
or prior to such Delivery Date that the Registration Statement, the Prospectus
or the Pricing Disclosure Package, or any amendment or supplement thereto,
contains an untrue statement of a fact which, in the opinion of Latham & Watkins
LLP, counsel for the Underwriters, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.
(c)    All proceedings and other legal matters incident to the authorization,
form and validity of this Agreement, the Units, the Operative Agreements, the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus,
and all other legal matters relating to this Agreement and the Transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Underwriters, and the Partnership shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.
(d)    Vinson & Elkins L.L.P. shall have furnished to the Representatives its
written opinion, as counsel to the Partnership Entities, addressed to the
Underwriters and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives .

22





--------------------------------------------------------------------------------




(e)    Randall J. Holder shall have furnished to the Representatives its written
opinion, as general counsel to the Sponsor and the General Partner, addressed to
the Underwriters and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives .
(f)    The Representatives shall have received from Latham & Watkins LLP,
counsel for the Underwriters, such opinion or opinions, dated such Delivery
Date, with respect to the issuance and sale of the Units, the Registration
Statement, the Prospectus and the Pricing Disclosure Package and other related
matters as the Representatives may reasonably require, and the Partnership
Parties shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.
(g)    At the time of execution of this Agreement, the Representatives shall
have received from Grant Thornton LLP a letter, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S‑X of the Commission, and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the most recent
Preliminary Prospectus, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings.
(h)    With respect to the letter of Grant Thornton LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), the Partnership shall have
furnished to the Representatives a letter (the “bring-down letter”) of such
accountants, addressed to the Underwriters and dated such Delivery Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than three days prior to the date of the bring-down letter),
the conclusions and findings of such firm with respect to the financial
information and other matters covered by the initial letter, and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.
(i)    The Representatives shall have received from Ryder Scott Company, L.P. a
letter, addressed to the Underwriters dated such Delivery Date, in form and
substance satisfactory to the Representatives, confirming that, as of the date
of its reserve report, it was an independent petroleum engineer with respect to
the Partnership Entities, and as of the date of such letter, no information had
come to its attention that could reasonably have been expected to cause it to
withdraw its reserve report.

23





--------------------------------------------------------------------------------




(j)    The Partnership Parties shall have furnished to the Representatives a
certificate, dated such Delivery Date, of the Chief Executive Officer and the
Chief Financial Officer of the General Partner as to such matters as the
Representatives may reasonably request, including, without limitation, a
statement that:
(i)    The representations, warranties and agreements of the Partnership Parties
in Section 1 are true and correct on and as of such Delivery Date, and the
Partnership has complied with all its agreements contained herein and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Delivery Date;
(ii)    No stop order suspending the effectiveness of the Registration Statement
has been issued; and no proceedings or examination for that purpose have been
instituted or, to the knowledge of such officers, threatened; and
(iii)    They have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of the Effective Date, (2) the Prospectus, as of its date and on
the applicable Delivery Date, and (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, and (B) since the Effective Date, no event has occurred
that should have been set forth in a supplement or amendment to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus that has not
been so set forth; and
(k)    Except as described in the most recent Preliminary Prospectus, (i) none
of the Partnership Entities shall have sustained, since the date of the latest
audited financial statements included in the most recent Preliminary Prospectus,
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, or (ii) since such date there
shall not have been any change in the equity interest or long-term debt of any
of the Partnership Entities or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, partners’ or members’ equity, properties, management,
business or prospects of the Partnership Entities taken as a whole, the effect
of which, in any such case described in clause (i) or (ii), is, individually or
in the aggregate, in the judgment of the Representatives, so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Units being delivered on such Delivery Date on
the terms and in the manner contemplated in the Prospectus.
(l)    Subsequent to the execution and delivery of this Agreement, to the extent
applicable, (i) no downgrading shall have occurred in the rating accorded the
Partnership’s debt securities by any “nationally recognized statistical rating
organization” (as defined by the Commission in Section 3(a)(62) of the Exchange
Act), and (ii) no such organization

24





--------------------------------------------------------------------------------




shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Partnership’s debt
securities.
(m)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) (A) trading in securities generally
on any securities exchange that has registered with the Commission under Section
6 of the Exchange Act (including the New York Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market), or (B)
trading in any securities of the Partnership on any exchange or in the
over-the-counter market, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such) or any other calamity or crisis either within or outside the
United States, as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the public offering or delivery of
the Units being delivered on such Delivery Date on the terms and in the manner
contemplated in the Prospectus.
(n)    The NASDAQ Global Market shall have approved the Units for listing,
subject only to official notice of issuance and evidence of satisfactory
distribution.
(o)    The Lock-Up Agreements between the Representatives and the officers and
directors of the General Partner and the unitholders of the Partnership set
forth on Schedule IV, delivered to the Representatives on or before the date of
this Agreement, shall be in full force and effect on such Delivery Date.
(p)    On or prior to each Delivery Date, the Partnership Parties shall have
furnished to the Underwriters such further certificates and documents as the
Representatives may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.
8.    Indemnification and Contribution.
(a)    The Partnership Parties hereby agree, jointly and severally, to indemnify
and hold harmless each Underwriter, its affiliates, directors, officers and
employees and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the

25





--------------------------------------------------------------------------------




Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Units), to which that Underwriter, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in (A) any Preliminary Prospectus,
the Registration Statement, the Prospectus or in any amendment or supplement
thereto, (B) any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, (C) any Permitted Issuer Information used or referred to in
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
used or referred to by any Underwriter, (D) any materials or information
provided to investors by, or with the approval of, the Partnership in connection
with the marketing of the offering of the Units, including any “road show” (as
defined in Rule 433 under the Securities Act) not constituting an Issuer Free
Writing Prospectus and any Written Testing-the-Waters Communication (“Marketing
Materials”), or (E) any Blue Sky application or other document prepared or
executed by the Partnership (or based upon any written information furnished by
the Partnership for use therein) specifically for the purpose of qualifying any
or all of the Units under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”) or (ii) the omission or alleged omission to state in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Permitted Issuer Information, any Marketing Materials or any Blue Sky
Application, any material fact required to be stated therein or necessary to
make the statements therein not misleading, and shall reimburse each Underwriter
and each such affiliate, director, officer, employee or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by that
Underwriter, affiliate, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that none of the Partnership Parties shall be liable in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any such amendment or supplement thereto or in any Permitted Issuer
Information, any Marketing Materials or any Blue Sky Application, in reliance
upon and in conformity with written information concerning such Underwriter
furnished to the Partnership through the Representatives by or on behalf of any
Underwriter specifically for inclusion therein, which information consists
solely of the information specified in Section 8(e). The foregoing indemnity
agreement is in addition to any liability which the Partnership may otherwise
have to any Underwriter or to any affiliate, director, officer, employee or
controlling person of that Underwriter.
(b)    Each Underwriter, severally and not jointly, shall indemnify and hold
harmless each Partnership Party, its directors (including any person who, with
his consent, is named in the Registration Statement as about to become a
director of the General Partner),

26





--------------------------------------------------------------------------------




officers and employees, and each person, if any, who controls such Partnership
Party within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which such Partnership Party or
any such director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment or supplement thereto or in any Marketing
Materials or Blue Sky Application, or (ii) the omission or alleged omission to
state in any Preliminary Prospectus, the Registration Statement, the Prospectus,
any Issuer Free Writing Prospectus or in any amendment or supplement thereto or
in any Marketing Materials or Blue Sky Application, any material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Underwriter furnished to the
Partnership through the Representatives by or on behalf of that Underwriter
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that any Underwriter may otherwise have to the
Partnership or any such director, officer, employee or controlling person.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights and defenses) by such
failure and, provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 8 if (i) the indemnified party and the indemnifying
party shall have so mutually agreed; (ii) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its directors,

27





--------------------------------------------------------------------------------




officers, employees and controlling persons shall have reasonably concluded that
there may be legal defenses available to them that are different from or in
addition to those available to the indemnifying party; or (iv) the named parties
in any such proceeding (including any impleaded parties) include both the
indemnified parties or their respective directors, officers, employees or
controlling persons, on the one hand, and the indemnifying party, on the other
hand, and representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Section 8(a) or (b) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.
(d)    If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a), or 8(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the
Partnership Parties, on the one hand, and the Underwriters, on the other, from
the offering of the Units, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Partnership Parties, on the one hand, and the
Underwriters, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Partnership Parties, on the one hand, and the

28





--------------------------------------------------------------------------------




Underwriters, on the other, with respect to such offering shall be deemed to be
in the same proportion as the total net proceeds from the offering of the Units
purchased under this Agreement (before deducting expenses) received by the
Partnership Parties, as set forth in the table on the cover page of the
Prospectus, on the one hand, and the total underwriting discounts and
commissions received by the Underwriters with respect to the Units purchased
under this Agreement, as set forth in the table on the cover page of the
Prospectus, on the other hand. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Partnership Parties or the Underwriters, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Partnership Parties and the
Underwriters agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Underwriters were treated as one entity for such purpose) or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(d), in no
event shall an Underwriter be required to contribute any amount in excess of the
amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Units exceeds the amount of
any damages that such Underwriter has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Underwriters’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective underwriting obligations and not joint.
(e)    The Underwriters severally confirm and the Partnership Parties
acknowledge and agree that the statements regarding delivery of the Common Units
by the Underwriters set forth on the cover page of, and the concession and
reallowance figures, the paragraph relating to stabilization by the Underwriters
appearing under the caption “Underwriting” and the statement appearing under the
caption “Underwriting—Discretionary Sales” in the most recent Preliminary
Prospectus and the Prospectus are correct and constitute the only information
concerning such Underwriters furnished in writing to the Partnership by or on
behalf of the Underwriters specifically for inclusion in any Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment or supplement thereto or in any Marketing
Materials.
(f)    The Partnership shall indemnify and hold harmless Barclays Capital Inc.
(including its affiliates, directors, officers and employees) and each person,
if any, who controls Barclays Capital Inc. within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (“Barclays Entities”), from
and against any loss, claim, damage or liability or any action in respect
thereof to which any of the Barclays Entities

29





--------------------------------------------------------------------------------




may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action (i) arises out of, or is based upon, any
untrue statement or alleged untrue statement of a material fact contained in any
material prepared by or with the approval of the Partnership for distribution to
Directed Unit Participants in connection with the Directed Unit Program or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
arises out of, or is based upon, the failure of the Directed Unit Participant to
pay for and accept delivery of Directed Units that the Directed Unit Participant
agreed to purchase, or (iii) is otherwise related to the Directed Unit Program;
provided that the Partnership shall not be liable under this clause (iii) for
any loss, claim, damage, liability or action that is determined in a final
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Barclays Entities. The Partnership shall
reimburse the Barclays Entities promptly upon demand for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred.
9.    Defaulting Underwriters.
(a)    If, on any Delivery Date, any Underwriter defaults in its obligations to
purchase the Units that it has agreed to purchase under this Agreement, the
remaining non-defaulting Underwriters may in their discretion arrange for the
purchase of such Units by the non-defaulting Underwriters or other persons
satisfactory to the Partnership on the terms contained in this Agreement. If,
within 36 hours after any such default by any Underwriter, the non-defaulting
Underwriters do not arrange for the purchase of such Units, then the Partnership
shall be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Underwriters to purchase such Units
on such terms. In the event that within the respective prescribed periods, the
non-defaulting Underwriters notify the Partnership that they have so arranged
for the purchase of such Units, or the Partnership notifies the non-defaulting
Underwriters that it has so arranged for the purchase of such Units, either the
non-defaulting Underwriters or the Partnership may postpone such Delivery Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Partnership or counsel for the Underwriters may be
necessary in the Registration Statement, the Prospectus or in any other document
or arrangement, and the Partnership agrees to promptly prepare any amendment or
supplement to the Registration Statement, the Prospectus or in any such other
document or arrangement that effects any such changes. As used in this
Agreement, the term “Underwriter” includes, for all purposes of this Agreement
unless the context requires otherwise, any party not listed in Schedule I hereto
that, pursuant to this Section 9, purchases Units that a defaulting Underwriter
agreed but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the Units
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Partnership as provided in paragraph (a) above, the total number

30





--------------------------------------------------------------------------------




of the Units that remains unpurchased does not exceed one-eleventh of the total
number of all the Units, then the Partnership shall have the right to require
each non-defaulting Underwriter to purchase the total number of Units that such
Underwriter agreed to purchase hereunder plus such Underwriter's pro rata share
(based on the total number of Units that such Underwriter agreed to purchase
hereunder) of the Units of such defaulting Underwriter or Underwriters for which
such arrangements have not been made; provided that the non-defaulting
Underwriters shall not be obligated to purchase more than 110% of the total
number of Units that it agreed to purchase on such Delivery Date pursuant to the
terms of Section 2.
(c)    If, after giving effect to any arrangements for the purchase of the Units
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Partnership as provided in paragraph (a) above, the total number of
Units that remains unpurchased exceeds one-eleventh of the total number of all
the Units, or if the Partnership shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Underwriters. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of the
Partnership, except that the Partnership will continue to be liable for the
payment of expenses as set forth in Sections 6 and 11 and except that the
provisions of Section 8 shall not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Partnership or any non-defaulting Underwriter for
damages caused by its default.
10.    Termination. The obligations of the Underwriters hereunder may be
terminated by the Representatives by notice given to and received by the
Partnership prior to delivery of and payment for the Firm Units if, prior to
that time, any of the events described in Sections 7(k), 7(l) and 7(m) shall
have occurred or if the Underwriters shall decline to purchase the Units for any
reason permitted under this Agreement.
11.    Reimbursement of Underwriters’ Expenses. If (a) the Partnership shall
fail to tender the Units for delivery to the Underwriters for any reason other
than by reason of a default by any of the Underwriters, or (b) the Underwriters
shall decline to purchase the Units for any reason permitted under this
Agreement (other than Section 7(m)(i)(A), (m)(ii), (m)(iii) or (m)(iv)), the
Partnership will reimburse the Underwriters for all reasonable out-of-pocket
expenses (including fees and disbursements of counsel for the Underwriters)
incurred by the Underwriters in connection with this Agreement and the proposed
purchase of the Units, and upon demand the Partnership shall pay the full amount
thereof to the Representatives. If this Agreement is terminated pursuant to
Section 9 by reason of the default of one or more Underwriters, the Partnership
shall not be obligated to reimburse any defaulting Underwriter on account of
those expenses.
12.    Research Analyst Independence. The Partnership acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies,

31





--------------------------------------------------------------------------------




and that such Underwriters’ research analysts may hold views and make statements
or investment recommendations and/or publish research reports with respect to
the Partnership and/or the offering that differ from the views of their
respective investment banking divisions. The Partnership Parties hereby waive
and release, to the fullest extent permitted by law, any claims that the
Partnership Parties may have against the Underwriters with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Partnership
Parties by such Underwriters’ investment banking divisions. The Partnership
Parties acknowledge that each of the Underwriters is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in debt or equity securities of the companies that may
be the subject of the transactions contemplated by this Agreement.
13.    No Fiduciary Duty. The Partnership Parties acknowledge and agree that in
connection with this offering, sale of the Units or any other services the
Underwriters may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriters: (a) no fiduciary or agency relationship between the Partnership
Parties and any other person, on the one hand, and the Underwriters, on the
other, exists; (b) the Underwriters are not acting as advisors, expert or
otherwise, to any of the Partnership Parties, including, without limitation,
with respect to the determination of the public offering price of the Units, and
such relationship between the Partnership Parties, on the one hand, and the
Underwriters, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Underwriters
may have to the Partnership Parties shall be limited to those duties and
obligations specifically stated herein; and (d) the Underwriters and their
respective affiliates may have interests that differ from those of the
Partnership Parties. The Partnership Parties hereby waive any claims that any of
the Partnership Parties may have against the Underwriters with respect to any
breach of fiduciary duty in connection with this offering.
14.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)    if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to (i) Barclays Capital Inc., 745 Seventh Avenue, New York, New
York 10019, Attention: Syndicate Registration (Fax: (646) 834-8133), with a
copy, in the case of any notice pursuant to Section 8, to the Director of
Litigation, Office of the General Counsel, Barclays Capital Inc., 745 Seventh
Avenue, New York, New York 10019, (ii) Credit Suisse Securities (USA) LLC,
Eleven Madison Avenue, New York, New York 10010, Attention:  LCD-IBD and (iii)
Wells Fargo Securities, LLC, 375 Park Avenue, New York, New York 10152,
Attention: Equity Syndicate Department (fax no: (212) 214-5918); and
(b)    if to any of the Partnership Parties, shall be delivered or sent by mail
or facsimile transmission to the address of the Partnership set forth in the
Registration Statement, Attention: Randall J. Holder.

32





--------------------------------------------------------------------------------




Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Partnership Parties shall be entitled to act and
rely upon any request, consent, notice or agreement given or made on behalf of
the Underwriters by Barclays Capital Inc. on behalf of the Representatives.
15.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Underwriters, the Partnership Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (a) the
representations, warranties, indemnities and agreements of the Partnership
Parties contained in this Agreement shall also be deemed to be for the benefit
of the directors, officers and employees of the Underwriters and each person or
persons, if any, who control any Underwriter within the meaning of Section 15 of
the Securities Act, and (b) the indemnity agreement of the Underwriters
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of the directors of the General Partner (including any person who, with
his consent, is named in the Registration Statement as about to become a
director of the General Partner), the officers of the General Partner who have
signed the Registration Statement and any person controlling the Partnership
within the meaning of Section 15 of the Securities Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 15, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
16.    Survival. The respective indemnities, representations, warranties and
agreements of the Partnership Parties and the Underwriters contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Units and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.
17.    Definition of the Terms “Business Day”, “Affiliate” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close, and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles (other than Section 5-1401 of the General Obligations Law).
19.    Waiver of Jury Trial. The Partnership Parties and the Underwriters hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
20.    Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

33





--------------------------------------------------------------------------------




21.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



34





--------------------------------------------------------------------------------




If the foregoing correctly sets forth the agreement among the Partnership
Parties and the Underwriters, please indicate your acceptance in the space
provided for that purpose below.
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VIPER ENERGY PARTNERS LP
 
 
 
 
 
 
 
 
By:
Viper Energy Partners GP LLC
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Randall J. Holder
 
 
 
 
 
Name: Randall J. Holder
 
 
 
 
 
Title: Vice President, General Counsel
 
 
 
 
 
                 and Secretary

        
 
 
 
VIPER ENERGY PARTNERS GP LLC


 
 
 
 
 
 
 
 
 
By:
/s/ Randall J. Holder
 
 
 
 
 
Name: Randall J. Holder
 
 
 
 
 
Title: Vice President, General Counsel
 
 
 
 
 
                 and Secretary



 
 
 
VIPER ENERGY PARTNERS LLC


 
 
 
 
 
 
 
 
 
By:
/s/ Randall J. Holder
 
 
 
 
 
Name: Randall J. Holder
 
 
 
 
 
Title: Vice President and Secretary
 
 
 
 
 
 



 
 
 
DIAMONDBACK ENERGY, INC.




 
 
 
 
 
 
 
 
 
By:
/s/ Randall J. Holder
 
 
 
 
 
Name: Randall J. Holder
 
 
 
 
 
Title: Vice President, General Counsel
 
 
 
 
 
                 and Secretary








35





--------------------------------------------------------------------------------




Accepted:
BARCLAYS CAPITAL INC.
CREDIT SUISSE SECURITIES (USA) LLC
WELLS FARGO SECURITIES, LLC
For themselves and as Representatives
of the several Underwriters named
in Schedule I hereto


BARCLAYS CAPITAL INC.
 
 
 
 
 
By:
/s/ Victoria Hale
 
 
Name: Victoria Hale
 
 
Title: Vice President
 







CREDIT SUISSE SECURITIES (USA) LLC


 
 
 
 
 
 
By:
/s/ Robert Priske
 
 
Name: Robert Priske
 
 
Title: Director
 







WELLS FARGO SECURITIES, LLC




 
 
 
 
 
 
By:
/s/ David Herman
 
 
Name: David Herman
 
 
Title: Director
 








36





--------------------------------------------------------------------------------




SCHEDULE I
Underwriters
 
Number of Firm Units
Barclays Capital Inc.
 
1,500,000
Credit Suisse Securities (USA) LLC
 
1,000,000
Wells Fargo Securities, LLC
 
1,000,000
Robert W. Baird & Co. Incorporated
 
200,000
Raymond James & Associates, Inc.
 
200,000
Scotia Capital (USA) Inc.
 
200,000
Simmons & Company International
 
200,000
Stifel, Nicolaus & Company, Incorporated
 
200,000
Tudor, Pickering, Holt & Co. Securities, Inc.
 
200,000
Northland Securities, Inc.
 
100,000
Sterne, Agee & Leach, Inc.
 
100,000
Wunderlich Securities, Inc.
 
100,000
Total
 
5,000,000











--------------------------------------------------------------------------------




SCHEDULE II
ORALLY CONVEYED PRICING INFORMATION


1.     Public offering price: $26.00 per Unit
2.     Number of units offered: 5,000,000 Firm Units or, if the Underwriters
exercise in full their option to purchase additional Units granted in Section 2
hereof, 5,750,000 Units




--------------------------------------------------------------------------------




SCHEDULE III
ISSUER FREE WRITING PROSPECTUSES


VIPER ENERGY PARTNERS LP
PRICING TERM SHEET


This free writing prospectus relates to the common units representing limited
partner interests of Viper Energy Partners LP described in its Registration
Statement on Form S-1 (File No. 333-195769) and should be read together with the
Preliminary Prospectus (the “Preliminary Prospectus”) included in Amendment No.
2 to the Registration Statement, as filed with the Securities and Exchange
Commission (the “SEC”) on June 9, 2014 (as so amended, the “Registration
Statement”). References to “we”, “our” and “us” are used in the manner described
in the Preliminary Prospectus.


Terms of the Initial Public Offering


Common units offered by us
5,000,000
 
 
Option to purchase additional common units from us
750,000
 
 
Initial public offering price
$26.00 per common unit
 
 
Trade date
June 18, 2014
 
 
Expected closing date
June 23, 2014
 
 
Net proceeds to us
We intend to use the estimated net proceeds of approximately $119.4 million from
the offering after deducting the underwriting discount and structuring fee and
offering expenses payable by us, to make a distribution to Diamondback Energy,
Inc. (“Diamondback”). Affiliates of certain of the underwriters are lenders
under Diamondback’s revolving credit facility. Diamondback may, but is not







--------------------------------------------------------------------------------




 
required to, apply the distribution that it receives from us to repay amounts
outstanding under its revolving credit facility. Accordingly, affiliates of
certain of the underwriters may indirectly receive a portion of the proceeds
from this offering in the form of repayment of debt by Diamondback.


The net proceeds from any exercise of the underwriters’ option to purchase
additional common units of approximately $18.1 million after deducting the
estimated underwriting discount and structuring fee, if exercised in full by the
underwriters, will be used to make a distribution to Diamondback.
Purchase by related party
Funds managed by Wexford Capital LP (“Wexford”) purchased 500,000 common units
at the initial public offering price. The common units acquired by Wexford will
not be subject to a lock-up agreement or other restrictions on transfer except
as provided by applicable securities laws.





WE HAVE FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR
THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD
READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS WE HAVE
FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT US AND THIS OFFERING. YOU
MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT
WWW.SEC.GOV. ALTERNATIVELY, VIPER ENERGY PARTNERS LP, ANY UNDERWRITER OR ANY
DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF
YOU REQUEST IT BY CONTACTING: BARCLAYS AT (888) 603-5847; CREDIT SUISSE AT (800)
221-1037; OR WELLS FARGO SECURITIES AT (800) 326-5897.








--------------------------------------------------------------------------------




SCHEDULE IV
PERSONS DELIVERING LOCK-UP AGREEMENTS


Directors
Travis D. Stice
Steven E. West
W. Wesley Perry
Michael L. Hollis
James L. Rubin


Officers
Teresa L. Dick
Russell Pantermuehl
Randall J. Holder


Unitholders
Diamondback Energy, Inc.






--------------------------------------------------------------------------------



EXHIBIT A

LOCK-UP LETTER AGREEMENT


BARCLAYS CAPITAL INC.
CREDIT SUISSE SECURITIES (USA) LLC
WELLS FARGO SECURITIES, LLC
As Representatives of the several
Underwriters named in Schedule I, 


c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019


c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010


c/o Wells Fargo Securities, LLC
375 Park Avenue, 4th Floor
New York, New York 10152




Ladies and Gentlemen:
The undersigned understands that you and certain other firms (the
“Underwriters”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) providing for the purchase by the Underwriters of
common units (the “Units”) representing limited partner interests (“Common
Units”), of Viper Energy Partners LP, a Delaware limited partnership (the
“Partnership”), and that the Underwriters propose to reoffer the Units to the
public (the “Offering”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Underwriting Agreement.
In consideration of the execution of the Underwriting Agreement by the
Underwriters, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Barclays
Capital Inc., on behalf of the Underwriters, the undersigned will not, directly
or indirectly, (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any person at any time in the future of) any
Common Units (including, without limitation, Common Units that may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and Common Units that may
be issued upon exercise of any options or warrants) or securities convertible
into or exercisable or

Exhibit A-1





--------------------------------------------------------------------------------




exchangeable for Common Units, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Common Units, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Units or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a registration statement, including any
amendments thereto, with respect to the registration of any Common Units or
securities convertible into or exercisable or exchangeable for Common Units or
any other securities of the Partnership, or (4) publicly disclose the intention
to do any of the foregoing for a period commencing on the date hereof and ending
on the 180th day after the date of the Prospectus relating to the Offering (such
180-day period, the “Lock-Up Period”).
The foregoing paragraph shall not apply to (a) transactions relating to Common
Units or other securities acquired in the open market after the completion of
the offering, (b) bona fide gifts, sales or other dispositions of any class of
the Partnership’s units, in each case that are made exclusively between and
among the undersigned or members of the undersigned’s family, or affiliates of
the undersigned, including its partners (if a partnership) or members (if a
limited liability company); provided that it shall be a condition to any
transfer pursuant to this clause (b) that (i) the transferee/donee agrees to be
bound by the terms of this Lock-Up Letter Agreement (including, without
limitation, the restrictions set forth in the preceding sentence) to the same
extent as if the transferee/donee were a party hereto, (ii) each party (donor,
donee, transferor or transferee) shall not be required by law (including without
limitation the disclosure requirements of the Securities Act, and the Exchange
Act) to make, and shall agree to not voluntarily make, any filing or public
announcement of the transfer or disposition prior to the expiration of the
180-day period referred to above, and (iii) the undersigned notifies Barclays
Capital Inc. at least two business days prior to the proposed transfer or
disposition, (c) the exercise of warrants or the exercise of options granted
pursuant to the Partnership’s option/incentive plans or otherwise outstanding on
the date hereof; provided, that the restrictions shall apply to Common Units
issued upon such exercise or conversion, (d) the establishment of any contract,
instruction or plan that satisfies all of the requirements of Rule 10b5-1 (a
“Rule 10b5-1 Plan”) under the Exchange Act; provided, however, that no sales of
Common Units or securities convertible into, or exchangeable or exercisable for,
Common Units, shall be made pursuant to a Rule 10b5-1 Plan prior to the
expiration of the Lock-Up Period (as the same may be extended pursuant to the
provisions hereof); provided further, that the Partnership is not required to
report the establishment of such Rule 10b5-1 Plan in any public report or filing
with the Commission under the Exchange Act during the lock-up period and does
not otherwise voluntarily effect any such public filing or report regarding such
Rule 10b5-1 Plan, (e) any demands or requests for, exercise any right with
respect to, or take any action in preparation of, the registration by the
Partnership under the Securities Act of the undersigned’s Common Units, provided
that no transfer of the undersigned’s Common Units registered pursuant to the
exercise of any such right and no registration statement shall be filed under
the Securities Act with respect to any of the undersigned’s Common Units during
the Lock-Up Period and (f) assignments, transfers or other dispositions by any
of the directors of the General Partner to Wexford Capital LP or an affiliate
thereof of any class of the

Exhibit A-2







--------------------------------------------------------------------------------




Partnership’s units or securities convertible into or exercisable or
exchangeable for Common Units issued pursuant to employee benefit plans,
qualified option plans or other employee compensation plans existing on the date
hereof; provided that it shall be a condition to any transfer pursuant to this
clause (f) that: (i) the transferee/assignee/donee agrees in writing to be bound
by the terms of this Lock-Up Letter Agreement (including, without limitation,
the restrictions set forth in the preceding sentence) to the same extent as if
the transferee/assignee/donee were a party hereto but only with respect to the
units or securities so transferred/assigned/donated and (ii) such
transfer/assignment/donation shall not involve any Form 4 filing or public
announcement by any party (donor, donee, transferor or transferee) under the
Exchange Act or otherwise unless such filing or announcement prominently
discloses that the transfer/assignment/donation is a related party transfer and
that the transferee/assignee/donee will be bound by the terms of the Lock-Up
Letter Agreement with respect to the units or securities so
transferred/assigned/donated as provided for in clause (i).
In furtherance of the foregoing, the Partnership and its transfer agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Letter Agreement.
It is understood that, if the Partnership notifies the Underwriters that it does
not intend to proceed with the Offering, if the Underwriting Agreement does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Units, the undersigned will be released from its
obligations under this Lock-Up Letter Agreement.
The undersigned understands that the Partnership and the Underwriters will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Partnership and the Underwriters.
This Lock-Up Letter Agreement shall automatically terminate upon the termination
of the Underwriting Agreement before the sale of any Units to the Underwriters.
[Signature page follows]

Exhibit A-3







--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 








Exhibit A-4